[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAY 15, 2007
                              No. 06-14981                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 02-00772-CR-01-CC-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ASUNCION LOZANO-LOZA,
a.k.a. Miguel Angel Ramirez,
a.k.a. Asuncion Lopez,
                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (May 15, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Asuncion Lozano-Loza appeals his 70-month sentence for illegal reentry
into the United States. See 18 U.S.C. § 1326. When the district court calculated

the applicable Sentencing Guidelines range, it imposed an enhancement based on a

prior felony conviction reported in the Presentence Investigation Report. See

United States Sentencing Guidelines § 2L1.2(b)(1)(A) (Nov. 2005). Lozano-Loza

argues that the enhancement is unconstitutional under United States v. Booker, 543

U.S. 220, 128 S. Ct. 738 (2005), because the prior conviction was not alleged in

the indictment or proved to a jury beyond a reasonable doubt. We affirm.

      Because Lozano-Loza did not raise his objection before the district court, we

review for plain error. United States v. Raad, 406 F.3d 1322, 1323 (11th Cir.),

cert. denied, __ U.S. __, 126 S. Ct. 196 (2005).

      Lozano-Loza’s argument is foreclosed by controlling authority. The

Supreme Court held in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.

Ct. 1219 (1998), that “the government need not allege in its indictment and need

not prove beyond a reasonable doubt that a defendant had prior convictions for a

district court to use those convictions for purposes of enhancing a sentence.”

United States v. Shelton, 400 F.3d 1325, 1329 (11th Cir. 2005) (internal quotation

marks omitted). As Lozano-Loza concedes, we have held that “[t]his conclusion

was left undisturbed by Apprendi, Blakely, and Booker.” Id. “Almendarez-Torres

remains the law until the Supreme Court determines that Almendarez-Torres is not



                                          2
controlling precedent.” United States v. Orduno-Mireles, 405 F.3d 960, 963 (11th

Cir. 2005) (internal quotation marks omitted).

      Even if Almendarez-Torres were not controlling precedent, we would

conclude that there was no error because Lozano-Loza admitted to the existence of

his prior felony conviction. The conviction was reported as fact in the PSI, and

Lozano-Loza raised no objection. See Shelton, 400 F.3d at 1330 (facts alleged in

the PSI and not challenged by defendant are deemed admitted).

      Lozano-Loza’s sentence is

      AFFIRMED.




                                         3